Citation Nr: 0928236	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-16 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for squamous cell 
carcinoma, forehead (claimed as melanoma on head).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
hypertension and squamous cell carcinoma, forehead.


FINDINGS OF FACT

1.  In a May 2008 statement, the Veteran withdrew his appeal 
as to the issue of entitlement to service connection for 
squamous cell carcinoma, forehead.

2.  In a May 2009 statement, the Veteran withdrew his appeal 
as to the issue of entitlement to service connection for 
hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal of 
the issue of entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of the Substantive Appeal of 
the issue of entitlement to service connection for squamous 
cell carcinoma, forehead, have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R.                § 20.204(c) 
(2008).

In May 2007, the RO received the Veteran's Substantive Appeal 
perfecting his appeals as to the issues of entitlement to 
service connection for hypertension and squamous cell 
carcinoma, forehead, as identified in the April 2007 
Statement of the Case.

In a May 2008 statement, the Veteran withdrew his appeal as 
to the issue of entitlement to service connection for 
squamous cell carcinoma, forehead.  In a May 2009 statement, 
the Veteran withdrew his appeals as to the issues of 
entitlement to service connection for hypertension and 
squamous cell carcinoma, forehead.  The Board notes that by 
the Veteran's May 2008 statement, his appeal as to the issue 
of entitlement to service connection for squamous cell 
carcinoma, forehead, had already been withdrawn.

The Board finds that the Veteran's written statements, dated 
in May 2008 and May 2009, indicating his intention to 
withdraw his appeals as to the issues of entitlement to 
service connection for hypertension and squamous cell 
carcinoma, forehead, satisfy the requirements for the 
withdrawal of a Substantive Appeal.

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for hypertension and 
squamous cell carcinoma, forehead, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.



(CONTINUED ON THE NEXT PAGE)



Accordingly, the issues of entitlement to service connection 
for hypertension and squamous cell carcinoma, forehead, are 
dismissed.


ORDER

The appeal as to the issue of entitlement to service 
connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service 
connection for squamous cell carcinoma, forehead, is 
dismissed.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


